DYNADECK ROTARY SYSTEMS, LTD., MARTIN LETTUNICH, TAX MATTERS PARTNER, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentDYNADECK ROTARY SYS. v. COMMISSIONERNo. 1199-99United States Tax CourtT.C. Memo 2001-113; 2001 Tax Ct. Memo LEXIS 139; 81 T.C.M. 1611; May 10, 2001, Filed 2001 Tax Ct. Memo LEXIS 139">*139  An appropriate order will be issued denying petitioner's motion.  Martin N. Lettunich, pro se.Paul K. Webb, for respondent.  Laro, David LAROSUPPLEMENTAL MEMORANDUM OPINIONLARO, JUDGE: Martin Lettunich (petitioner), Tax Matters Partner of Dynadeck Rotary Systems, Ltd. (the Partnership), timely moves the Court to reconsider Dynadeck Rotary Sys. v. Commissioner, T.C. Memo 2000-382. See Rule 161, Tax Court Rules of Practice and Procedure. In Dynadeck Rotary Sys. v. Commissioner, supra, the facts and holding of which are incorporated herein by this reference, we sustained respondent's determination that the Partnership had no debt during 1991 and 1992 that would allow its partners to increase their bases in the Partnership under section 752(a). In so doing, we rejected petitioner's argument that $ 400,000 owed to the Laurel Assets Group (LAG), an unrelated investment group, was a Partnership debt that increased each partner's basis in the Partnership for those years. Petitioner acknowledged that LAG transferred the $ 400,000 directly to Dynadeck Rotary Systems Incorporated (Corporation), a partner in the Partnership, and that the underlying promissory2001 Tax Ct. Memo LEXIS 139">*140  note listed the Corporation as the obligor. Petitioner asserted that the Corporation received the $ 400,000 as the Partnership's agent. We stated:   The facts of this case do not establish that the Partnership was   ever liable to repay any of that [the $ 400,000] amount. The sole   evidence that we find in the record as to a debtor/creditor   relationship is the promissory note which provides clearly that   the Corporation owed the money to LAG. The note says nothing,   nor is there evidence, to support petitioner's claim that the   Corporation executed that note as the Partnership's agent or   that the Partnership was liable for the note's repayment. Nor is   there any evidence of a written agreement identifying the   Corporation as the Partnership's agent, or evidence that the   Corporation was held out as the partnership's agent in dealings   with LAG or another third party. See Commissioner v. Bollinger, 485 U.S. 340">485 U.S. 340, 485 U.S. 340">349-350, 108 S. Ct. 1173">108 S. Ct. 1173, 99 L. Ed. 2d 357">99 L. Ed. 2d 357 (1988). Our conclusion is supported by the fact that the   Corporation's role in the Partnership was to secure funds for   the2001 Tax Ct. Memo LEXIS 139">*141  Partnership and that the record is barren as to any   obligation or effort on the part of the Partnership to secure   its own funds. Nor do we find that any of the Partnership's   partners, except the Corporation, had such an obligation. In   fact, each of the partners appears to have contributed something   unique to the Partnership. In the case of Messrs. Schadeck and   Lettunich, for example, the former contributed his rights in the   underlying patent, and the latter contributed his legal skills   and his labor. The Corporation expected to, and did, generate   and contribute funds to the Partnership. [Id.]Reconsideration under Rule 161, Tax Court Rules of Practice and Procedure, serves the limited purpose of correcting manifest errors of fact or law, or allows for the introduction of newly discovered evidence that could not have been introduced in the prior proceeding by the exercise of due diligence. See Estate of Quick v. Commissioner, 110 T.C. 440">110 T.C. 440, 110 T.C. 440">441-442 (1998); Lucky Stores, Inc., & Subs. v. Commissioner, T.C. Memo 1997-70, affd.  153 F.3d 964">153 F.3d 964 (9th Cir. 1998); Estate of Scanlan v. Commissioner, T.C. Memo 1996-414,2001 Tax Ct. Memo LEXIS 139">*142  affd. without published opinion 116 F.3d 1476">116 F.3d 1476 (5th Cir. 1997). The granting of a motion for reconsideration rests within our discretion, and we usually do not exercise our discretion absent a showing of unusual circumstances or substantial error. See Estate of Quick v. Commissioner, supra 110 T.C. 440">110 T.C. 441-442; Lucky Stores, Inc., & Subs. v. Commissioner, supra; Estate of Scanlan v. Commissioner, supra.Reconsideration is not the appropriate forum for rehashing previously rejected arguments or tendering new legal theories to reach the end desired by the moving party. See CWT Farms, Inc. v. Commissioner, 79 T.C. 1054">79 T.C. 1054, 79 T.C. 1054">1057 (1982), affd.  755 F.2d 790">755 F.2d 790 (11th Cir. 1985); Stoody v. Commissioner, 67 T.C. 643">67 T.C. 643 (1977); Estate of Trenchard v. Commissioner, T.C. Memo 1995-232.Petitioner's motion and related filings do not establish any unusual circumstance or substantial error with respect to Dynadeck Rotary Sys. v. Commissioner, supra. Thus, petitioner is not within the general rules for reconsideration of a Memorandum Opinion. Petitioner has also not persuaded us that the Partnership's2001 Tax Ct. Memo LEXIS 139">*143  case requires us to depart from these general rules. In his trial brief, petitioner argued that the Corporation received the $ 400,000 as the Partnership's agent. For the reasons stated in Dynadeck Rotary Sys. v. Commissioner, supra, we disagreed with that argument. Petitioner now asks us to reconsider and accept that argument. We refuse to do so. Petitioner has not presented any persuasive reason why we should reconsider or change Dynadeck Rotary Sys. v. Commissioner, supra.1 To the extent that petitioner had wanted either to strengthen his argument or to otherwise expand on it, he should have done so before we released Dynadeck Rotary Sys. v. Commissioner, supra.Petitioner did not do so.2001 Tax Ct. Memo LEXIS 139">*144 Given the absence of a persuasive reason to depart from the general rules for reconsideration mentioned above, we refuse to reconsider Dynadeck Rotary Sys. v. Commissioner, supra. Accordingly,An appropriate order will be issued denying petitioner's motion.  Footnotes1. Petitioner's motion relies, in part, on a document that petitioner attached to his posttrial brief. The document is entitled "Declaration of Martin N. Lettunich" and contains Mr. Lettunich's assertions as to his understanding of the events surrounding the $ 400,000 debt. We did not and do not consider that document (or the assertions stated therein) as evidence. See Rule 143(b); see also Beecroft v. Commissioner, T.C. Memo 1997-23↩, and the cases cited therein.